750 A.2d 303 (2000)
COMMONWEALTH of Pennsylvania, Appellee,
v.
Morris SPENCE, Appellant.
Supreme Court of Pennsylvania.
Submitted December 21, 1999.
Decided May 17, 2000.
Robert Brett Dunham, Philadelphia, for Morris Spence.
Catherine Marshall, Philadelphia, for Com.
Robert A. Graci, Harrisburg, for Office of Atty. Gen.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
AND NOW, this 17th day of May, 2000, the Order of the Court of Common Pleas of Philadelphia County dated August 3, 1998, denying the Petition for Post-Conviction Relief, is vacated and the matter is remanded to the common pleas court. Present counsel shall be permitted to file an amended petition for collateral relief *304 within thirty days, following which the matter shall proceed in accordance with Pennsylvania Rules of Criminal Procedure 1506(e)(1) and 1509.
Jurisdiction is relinquished.